DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.
Claim 7 recites “about 0.44” in line 14. Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C.
112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention. The term “about” in claim 7 is a relative term
which renders the claim indefinite. The term “about” is not defined by the claim, the specification does
not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it will be
interpreted that values plus or minus 65% of 0.44 mm would be applicable.
Claim 13 recites “about 1.3” in line 9. Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C.
112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention. The term “about” in claim 13 is a relative term
which renders the claim indefinite. The term “about” is not defined by the claim, the specification does
not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would
not be reasonably apprised of the scope of the invention. For examination purposes, it will be
interpreted that values plus or minus 65% of 1.3 mm would be applicable. Furthermore, claim 13 recites
“about 7.7 mm” in line 12. As stated earlier, the usage of the term “about” is a relative term which
renders the claim indefinite. For examination purposes, it will be interpreted that values plus or minus
65% of 7.7 mm would be applicable. In addition, claim 13 recites “about 6.9 mm” in line 14. As stated
earlier, the usage of the term “about” is a relative term which renders the claim indefinite. For
examination purposes, it will be interpreted that values plus or minus 65% of 6.9 mm would be
applicable. Lastly, claim 13 recites “about 0.67 mm” in line 17. As stated earlier, the usage of the term
“about” is a relative term which renders the claim indefinite. For examination purposes, it will be
interpreted that values plus or minus 65% of 0.67 mm would be applicable.
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as
the independent claim 7 they depend on is rejected under U.S.C. 112(b).
Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
as the independent claim 13 they depend on is rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi
(US Publication No. 20160081764 A1) in view of Renvert (NPL, “Peri-implant health, peri-implant
mucositis, and peri-implantitis: Case definitions and diagnostic considerations”).
Regarding Claims 1 and 7, Yasushi discloses a dental scaler (Abstract; Fig. 2, labels 16, 22, and
24) for use in cleaning dental implants (Abstract, Fig. 4), comprising:
a handle (Fig. 2, label 16) comprising a central axis extending along the length thereof (See Annotated Figure A of Fig. 2 of Yasushi), and further comprising two ends (See Annotated Figure A of Fig. 2 of Yasushi);
a handle tip end (Fig. 2, label 24) affixed to the handle (Fig. 2); and
a metal rod (Fig. 2, label 22; Fig. 5a-6b; Par. [0085] discloses the usage of titanium to construct the tip) affixed to the handle tip end (Fig. 2), wherein the rod comprises:
At least six sections (See Annotated Figure B of Fig. 6A of Yasushi), wherein
A first insert section (See Annotated Figure B of Fig. 6A of Yasushi) is directly affixed to the handle tip end (Fig. 2),
A second section is attached to the first insert section (See Annotated Figure B of Fig. 6A of Yasushi),
A third section is attached to the second section (See Annotated Figure B of Fig. 6A of Yasushi),
A fourth section is attached to the third section (See Annotated Figure B of Fig. 6A of Yasushi),
A fifth section is attached to the fourth section (See Annotated Figure B of Fig. 6A of Yasushi),
A sixth tip section is attached to the fifth section (See Annotated Figure B of Fig. 6A of Yasushi), wherein the sixth section is curved (See Annotated Figure B of Fig. 6A of Yasushi), and further wherein the sixth tip section comprises a diameter of about 0.44 mm (Par. [0093] discloses the diameter of what is called to be the sixth section to be 0.3 mm where it is found that the diameter falls within plus or minus 65% plus or minus of 0.44); And an angle at the junction of the third section and the fourth section (See Annotated Figure B of Fig. 6A of Yasushi).
Although Yashushi teaches the scaler is for cleaning a plurality of threads located subgingival
(tool is specifically for treating peri-implantitis and shaped to fit between threads [0008, 0012]), Yasushi
is silent to the scaler’s capability to reach threads is located at least 4 mm subgingival. Further, Yasushi discloses that the curved sixth tip section is capable of cleaning through direct contact (Par. [0065]; Fig. 4). 
Renvert discloses that a probing depth of 6 mm or greater indicates peri-implantitis (Abstract).
As Renvert provides teaching that peri-implantitis is 6 mm or greater in depth, would be obvious to size
the scaler of Yashushi to reach 6mm or greater subgingival in order to reach the desired region of
treatment.

    PNG
    media_image1.png
    667
    477
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    599
    887
    media_image2.png
    Greyscale

Annotated Figure B
Regarding Claims 5 and 11, Yasushi and Renvert teaches the claimed dental scaler and Yasushi
further discloses, the handle comprises a first end, a middle portion, and a second end (See Annotated
Figure C of Fig. 2).

    PNG
    media_image3.png
    612
    487
    media_image3.png
    Greyscale

Annotated Figure C
Claims 2-4, 6, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Yasushi (US Publication No. 20160081764 A1) in view of Renvert (NPL, “Peri-implant health, peri-
implant mucositis, and peri-implantitis: Case definitions and diagnostic considerations”), and Meuchel
(US Publication No. 20070003903 A1).
Regarding Claim 2 and 8, Yasushi and Renvert teaches the claimed dental scaler but are silent to
the dental scaler comprising two handle tip ends, wherein each of the two handle tip ends is affixed to
one of the two ends of the handle.
Meuchel teaches a handle in the same field of endeavor of dental scalers and further discloses a
handle comprising two handle tip ends (Fig. 1 of Meuchel, combined reference labels 26 and 18),
wherein each of the two handle tip ends is affixed to one of the two ends of the handle (See Annotated
Figure D of Fig. 1 of Meuchel), allowing to have the option of using either tip on the scaler.
It would have been obvious to someone skilled in the art to someone of ordinary skill in the art
before the effective filing date of the claimed invention to have substituted the handle and handle tip
end of Yasushi for the handle and handle tip ends of Meuchel to provide a scaler that can be easily
transported.

    PNG
    media_image4.png
    294
    801
    media_image4.png
    Greyscale

Annotated Figure D
Regarding Claims 3 and 9, Yasushi, Renvert and Meuchel teaches the claimed dental scaler and
Meuchel further discloses the handle tip end (Fig. 1 of Meuchel, combined reference labels 26 and 18) is
detachable (Par. [0017] of Meuchel, lines 6-8; Fig. 6 of Meuchel) from the handle (Fig. 1 of Meuchel,
label 10).
Regarding Claims 4 and 10, Yasushi, Renvert and Meuchel teaches the claimed dental scaler and
Meuchel further discloses the rod (Fig. 1 of Meuchel, label 22) is detachable (Par. [0019] of Meuchel
describes the tip is capable of being detachable as the tip is press fit into the handle tip end and in Par.
[0020] of Meuchel, lines 1-5 describes that the rod can be adhered by any suitable means; Par. [0017] of
Meuchel, lines 6-8 describes the rod can be screwed into) from the handle tip end (Fig. 1 of Meuchel,
combined reference labels 26 and 18).
Regarding Claims 6 and 12, Yasushi, and Renvert teaches the claimed dental scaler but are silent
to the first end and the second end comprising a knurled surface.
Meuchel teaches a handle in the same field of endeavor of dental scalers and further discloses the first end (See Annotated Figure E of Fig. 1 of Meuchel, reference label A) and the second end (See Annotated Figure E of Fig. 1 of Meuchel, reference label C) comprise a knurled surface (Figure 1 of Meuchel; Par. [0020] of Meuchel, lines 13-15) to improve gripping of the instrument.
It would have been obvious to someone skilled in the art to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the first end and second end of Yasushi to have a knurled surface as taught by Meuchel to improve gripping of the instrument. As such, it reduces the instrument from slipping in the dentist’s hand during operation.

    PNG
    media_image5.png
    300
    673
    media_image5.png
    Greyscale

Annotated Figure E


Allowable Subject Matter
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 14-19 would be allowable once claim 13 overcomes the 112(b) rejection. 

Response to Arguments
	Applicant argues that the 112b rejection on pages 6-8 of remarks of the usage of the term “about” should be withdrawn as one could clearly asses the sizing of the different sections. However, applicant’s argument is found to be unpersuasive. The usage of the term “about” insinuates a margin of error. However, no where in the specification does the applicant define the margin of error of the values and as such, the bound of error is subjective and therefore the claim limitation is indefinite.  
	Applicant argument for claims 1 and 7 on pages 8-10 that Renvert does not provide the teaching to clean threading of an implant that is at least 4 mm subgingival. It is found that applicant’s argument to be unpersuasive. It should be noted that the implant is not positively required in the claims and that Yasushi teaches capability to clean in between threads as the presented diameter (see claim 1 and 7 rejection) is found to small enough to clean in between implant threading which would be larger than the tip diameter.
 Further, Yasushi teaches the cleaning the implant threads through direct contact as disclosed in Par. [0065], “The ultrasonic tip may be directly applied on the accessible implant surface to perform debridement on the regions of interest. (emphasis added)”. Yasushi does not expressly disclose where this condition/region of interest is located, however the Examiner has relied on Renvert which teaches the location of the condition (peri-implantitis) can be found more than 6 mm or greater in depth from the gum line. Therefore, in order to treat the condition that exists more than 6mm from the gumline as taught by Renvert, it would have been obvious that the size of the scaler of Yashushi  would reach at least that far subgingivally in order to appropriately function to clean for treating peri-implantitis. 
	Applicant argument for claim 13 on page 11 that Renvert does not provide the teaching to clean threading of an implant that is at least 4 mm subgingival. However, this has been found to be unpersuasive (see reasoning above). The 103 rejection of claim 13 is withdrawn, however, as on page 9 of the remarks, Applicant persuasively explains in detail the definition of probing and how it differs from scaling which revolves around cleaning. It is found that the argument regarding usage of probing device diameters to be persuasive as the functionality of probing vs cleaning are different and someone skilled in the art would not make a modification to the scaler to have the diameters of a probe. Based on the different functionality between a probe and a scaler, it is found that someone skilled in the art would not combine the diameters of the probe as taught by Guggenberger Sandra to be implemented to the scaler taught by Yasushi as they perform different functions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772